                    1:21-cv-01067-SLD # 8    Page 1 of 3
                                                                                     E-FILED
                                                           Tuesday, 04 May, 2021 12:43:32 PM
                                                                Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

SHONTEZ FRAZIER,                                   )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )          21-1067
                                                   )
MCLEAN COUNTY STATE’S ATTORNEY’S                   )
OFFICE, et al.                                     )
                                                   )
                      Defendants.                  )


       MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently detained at
McLean County Detention Facility, was granted leave to proceed in
forma pauperis. The case is now before the court for a merit review
of plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (citation
omitted).

     Plaintiff alleges that Defendant Drazewski, a state judge,
issued a warrant for Plaintiff’s arrest upon oral motion by
prosecutors without an accompanying written affidavit or sworn
complaint. Plaintiff alleges that the witness statement supporting
                               Page 1 of 3
                    1:21-cv-01067-SLD # 8    Page 2 of 3




the apparent probable cause finding was “enough evidence to
investigate this complaint, and even pull [him] in for questioning
about [it],” but that it falls short of the evidence required to convict.
Plaintiff alleges that the prosecutors are “knowingly destroying and
forging evidence to stop [him] from proving [his] innocence.” Plaintiff
also alleges that Defendant Trickett, a police detective, committed
“forgery with the evidence” and “perjury by destroying key evidence
in this case.”

      Defendants Drazewski, Knapp, Reynolds, and Rigdon are
entitled to absolute immunity for their involvement in Plaintiff’s
court proceedings. Polzin v. Gage, 636 F.3d 834, 838 (7th Cir.
2011); Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir. 2017)
(“Prosecutors are absolutely immune for actions they undertake in
their capacities as prosecutors, even including malicious
prosecution unsupported by probable cause.”). Plaintiff’s allegations
do not permit a reasonable inference that any constitutional
deprivation he suffered resulted from policies of the McLean County
State’s Attorney’s Office or Sheriff’s office, and, therefore, he does
not state a claim against these defendants. Monell v. Dep’t of Social
Srvcs. of City of New York, 436 U.S. 658 (1978). The violation of
state law is not sufficient to state a federal claim for relief. Pulera v.
Sarzant, 966 F.3d 540 (7th Cir. 2020).

      Plaintiff’s allegations regarding the fabrication or destruction
of evidence are too conclusory to state a claim. Even if Plaintiff
could state a plausible constitutional claim on these allegations,
Younger v. Harris, 401 U.S. 37 (1971), requires dismissal where
federal litigation would interfere with ongoing state criminal
proceedings. Id. at 44; Mulholland v. Marion Cty. Election Bd., 746
F.3d 811, 815 (7th Cir. 2014). Plaintiff’s criminal case proceedings
involve the same set of facts, are judicial in nature, implicate
important state interests in enforcing their own laws, and Plaintiff
will have an opportunity to present his constitutional issues in that
case.

     The Court finds that Plaintiff has not sued a state official
amenable to suit or otherwise stated a federal constitutional claim
upon which relief could be granted. The Court sees no reason to
allow Plaintiff’s claims regarding the fabrication and destruction of
                               Page 2 of 3
                    1:21-cv-01067-SLD # 8   Page 3 of 3




evidence to proceed while Plaintiff’s underlying criminal case is still
pending. Nonetheless, pursuant to the usual practice in this circuit,
the Court will permit Plaintiff an opportunity to file an amended
complaint to provide any additional information Plaintiff wants the
Court to consider.

IT IS THEREFORE ORDERED:

      1)    Plaintiff's complaint is dismissed for failure to state a
claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A.
Plaintiff shall have 30 days from the entry of this order to file a
second amended complaint. Failure to file a second amended
complaint will result in the dismissal of this case, without
prejudice, for failure to state a claim. Plaintiff's amended complaint
will replace Plaintiff's original complaint in its entirety. Accordingly,
the amended complaint must contain all allegations against all
Defendants. Piecemeal amendments are not accepted.

       2)   Plaintiff’s Motion for Leave to File an Amended Complaint
[6] is denied. Any amended complaint must comply with the
requirements discussed above.



                  Entered this 4th day of May, 2021.



                        s/Harold A. Baker
                       HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE




                              Page 3 of 3
